      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                               Entered 11/05/19 17:06:25             Page 1 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Kennedy Lynn Poole                         xxx-xx-2419             §          Case No:     19-33392-bjh-13
       9580 Crestshire Dr.                                                §
                                                                                     Date:        11/5/2019
       Dallas, TX 75227                                                   §
                                                                          §          Chapter 13
                                                                          §
      Eureka Valentin Alexander Poole             xxx-xx-8271
      9580 Crestshire Dr.
      Dallas, TX 75227



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,880.00                      Value of Non-exempt property per § 1325(a)(4):         $0.56
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $112,800.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                               Entered 11/05/19 17:06:25                  Page 2 of 17
Case No:      19-33392-bjh-13
Debtor(s):    Kennedy Lynn Poole
              Eureka Valentin Alexander Poole



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,880.00     per month, months    1        to   60    .

          For a total of    $112,800.00     (estimated " Base Amount ").
          First payment is due      11/7/2019       .
          The applicable commitment period ("ACP") is         36    months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.56          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are             $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                            SCHED. AMOUNT           %         TERM (APPROXIMATE)             TREATMENT
                                                                                                  (MONTHS __ TO __)             $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
      $200.00   Pre-petition;             $3,500.00    disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                           SCHED.              DATE              %      TERM (APPROXIMATE)             TREATMENT
                                                    ARR. AMT        ARR. THROUGH                   (MONTHS __ TO __)
Chase Mortgage                                          $1,316.00       10/1/2019        0.00%         Month(s) 1-60                      Pro-Rata
9580 Crestshire Dr. Dallas, TX 75227




                                                                    Page 2
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                            Entered 11/05/19 17:06:25                  Page 3 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Chase Mortgage                                                         59 month(s)                      $658.00                  1/1/2020
9580 Crestshire Dr. Dallas, TX 75227

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Chase Mortgage                                       $1,316.00     11/1/2019 and        0.00%        Month(s) 1-60                    Pro-Rata
9580 Crestshire Dr. Dallas, TX 75227                                 12/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
Conns HomePlus                                       $6,573.00         $3,286.50       0.00%                                          Pro-Rata
Household Goods
Conns HomePlus                                       $4,481.00         $2,240.50       0.00%                                          Pro-Rata
Household Goods
Santander Consumer USA                             $22,853.00         $10,750.00       6.25%                                          Pro-Rata
2015 Chrysler 200
Toyota Financial Services                          $20,603.00         $14,575.00       6.25%                                          Pro-Rata
2015 Toyota Camry

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

American Honda Finance                                                $17,576.44       6.25%                                          Pro-Rata
2014 Honda Accord Sport

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                           Entered 11/05/19 17:06:25                  Page 4 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Dallas County Tax Assessor/Collector                         9580 Crestshire Dr. Dallas, TX 75227                               $2,310.59

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                           $670.72       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
ACE Cash Express                                                  $1,381.40
Ad Astra Recovery                                                 $2,260.00
Ad Astra Recovery                                                 $1,108.00
Ally Financial                                                        $0.00
Capital One                                                       $1,219.00
Capital One                                                         $804.00
Capital One Auto Finance                                              $0.00
Conn's Appliance Inc                                                  $0.00
Conns HomePlus                                                    $3,286.50 Unsecured portion of the secured debt (Bifurcated)
Conns HomePlus                                                    $2,240.50 Unsecured portion of the secured debt (Bifurcated)
Conns HomePlus                                                        $0.00
Conns HomePlus                                                        $0.00
Credit Systems International, Inc                                    $74.00
Department of Education/Nelnet                                        $0.00


                                                                Page 4
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                         Entered 11/05/19 17:06:25                 Page 5 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

Exeter Finance Corp                                                  $0.00
Fingerhut                                                            $0.00
First PREMIER Bank                                                $727.00
Live Oak Emergency Phy                                          $1,665.00
LVNV Funding/Resurgent Capital                                    $541.00
Main Street Anesthesia                                            $465.00
Merrick Bank/CardWorks                                            $953.00
Monterey Collection Services                                    $2,747.00
Randall Askins MD                                                    $0.00
Santander Consumer USA                                         $12,103.00 Unsecured portion of the secured debt (Bifurcated)
Southwest Credit Systems                                        $1,241.00
Speedy/Rapid Cash                                                    $0.00
The Cash Store                                                  $2,599.00
Toyota Financial Services                                       $6,028.00 Unsecured portion of the secured debt (Bifurcated)
United Acceptance, Inc.                                              $0.00
Usdoe/glelsi                                                   $22,262.00
Verizon Wireless                                                $1,296.00
World Finance Corp/World Acceptance                             $1,422.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00
World Finance Corp/World Acceptance                                  $0.00

TOTAL SCHEDULED UNSECURED:                                     $66,422.40
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.




                                                              Page 5
        Case 19-33392-bjh13 Doc 15 Filed 11/05/19                            Entered 11/05/19 17:06:25                    Page 6 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

                                                                   Page 6
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                               Entered 11/05/19 17:06:25                   Page 7 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                              Entered 11/05/19 17:06:25                   Page 8 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-33392-bjh13 Doc 15 Filed 11/05/19                              Entered 11/05/19 17:06:25                  Page 9 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-33392-bjh13 Doc 15 Filed 11/05/19                            Entered 11/05/19 17:06:25                  Page 10 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-33392-bjh13 Doc 15 Filed 11/05/19                            Entered 11/05/19 17:06:25               Page 11 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole



                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  5th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 5, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

ACE Cash Express                                   Capital One                                         Conns HomePlus
1231 Greenway Dr, Ste 600                          xxxxxxxxxxxx8335                                    xxxxxxxxxxxxxxxxxxx1216
Irving, TX 75038                                   Attn: Bankruptcy                                    Attn: Bankruptcy
                                                   PO Box 30285                                        2445 Technology Forest Blvd, Bldg 4,
                                                   Salt Lake City, UT 84130                            Ste
                                                                                                       The Woodlands, TX 77381

Ad Astra Recovery                                  Capital One Auto Finance                            Conns HomePlus
xxx9128                                            xxxxxxxxxxxxx1001                                   xxxxx3330
7330 West 33rd Street North                        Attn: Bankruptcy                                    Attn: Bankruptcy
Suite 118                                          PO Box 30285                                        3295 College St
Wichita, KS 67205                                  Salt Lake City, UT 84130                            Conns, TX 77701


Ad Astra Recovery                                  Chase Mortgage                                      Credit Systems International, Inc
xxx4203                                            xxxxxxxxx6034                                       xxxxx4771
7330 West 33rd Street North                        Chase Records Center/Attn:                          Attn: Bankruptcy
Suite 118                                          Correspondenc                                       PO Box 1088
Wichita, KS 67205                                  Mail Code LA4 5555 700 Kansas Ln                    Arlington, TX 76004
                                                   Monroe, LA 71203

Ally Financial                                     Conn's Appliance Inc                                Dallas County Tax Assessor/Collector
xxxxxxxx2084                                       c/o Becket and Lee LLP                              John R. Ames, CTA
Attn: Bankruptcy                                   PO Box 3002                                         PO Box 139066
PO Box 380901                                      Malvern PA 19355-1245                               Dallas, TX 75313-9066
Bloomington, MN 55438


American Honda Finance                             Conns HomePlus                                      Department of Education/Nelnet
xxxxx0251                                          xxxxx3331                                           xxxxxxxxxxx1024
Attn: Bankruptcy                                   Attn: Bankruptcy                                    Attn: Claims
PO Box 168088                                      2445 Technology Forest Blvd, Bldg 4,                PO Box 82505
Irving, TX 75016                                   Ste                                                 Lincoln, NE 68501
                                                   The Woodlands, TX 77381

Capital One                                        Conns HomePlus                                      Exeter Finance Corp
xxxxxxxxxxxx6644                                   xxxxxxxxxxxxxxxxxxx1216                             xxxxxxxxxxxxx1001
Attn: Bankruptcy                                   Attn: Bankruptcy                                    PO Box 166008
PO Box 30285                                       3295 College St                                     Irving, TX 75016
Salt Lake City, UT 84130                           Conns, TX 77701




                                                              Page 11
     Case 19-33392-bjh13 Doc 15 Filed 11/05/19                    Entered 11/05/19 17:06:25    Page 12 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

Fingerhut                                      Monterey Collection Services           United Acceptance, Inc.
xxxxxxxxxxxx7071                               xxxxx5956                              xxxx8601
Attn: Bankruptcy                               Attn: Bankruptcy                       Attn: Bankruptcy
PO Box 1250                                    4095 Avenida de la Plata               2400 Lake Park Dr SE, Ste 100
Saint Cloud, MN 56395                          Oceanside, CA 92056                    Smyrna, GA 30080


First PREMIER Bank                             Randall Askins MD                      Usdoe/glelsi
xxxxxxxxxxxx3593                               929 N. Galloway Ave. Ste. 202          xxxxxxxxxxxx7581
Attn: Bankruptcy                               Mesquite, TX 75149                     Attn: Bankruptcy
PO Box 5524                                                                           PO Box 7860
Sioux Falls, SD 57117                                                                 Madison, WI 53717


Internal Revenue Service                       Santander Consumer USA                 Verizon Wireless
Centralized Insolvency Operations              xxxxxxxxxxxxx1000                      xxxxxxxxxx0001
PO Box 7346                                    Attn: Bankruptcy                       Attn: Bankruptcy
Philadelphia, PA 19101-7346                    10-64-38-FD7 601 Penn St               500 Technology Dr, Ste 550
                                               Reading, PA 19601                      Weldon Spring, MO 63304


Kennedy Lynn Poole                             Southwest Credit Systems               World Finance Corp/World
9580 Crestshire Dr.                            xxxx7409                               Acceptance
Dallas, TX 75227                               4120 International Parkway             xxxxxxxx1001
                                               Suite 1100                             Attn: Bankruptcy
                                               Carrollton, TX 75007                   PO Box 6429
                                                                                      Greenville, SC 29606

Live Oak Emergency Phy                         Speedy/Rapid Cash                      World Finance Corp/World
xxxxxxxxxxx9904                                Attn: Bankruptcy Dept.                 Acceptance
PO Box 99102                                   PO Box 780408                          xxxxxxxx7601
Las Vegas, NV 89193-9085                       Wichita, KS 67278                      Attn: Bankruptcy
                                                                                      PO Box 6429
                                                                                      Greenville, SC 29606

LVNV Funding/Resurgent Capital                 The Cash Store                         World Finance Corp/World
xxxxxxxxxxxx7071                               Attn. Bankruptcy Dept.                 Acceptance
Attn: Bankruptcy                               1901 Gateway Dr.                       xxxxxxxx6601
PO Box 10497                                   Irving, TX 75038                       Attn: Bankruptcy
Greenville, SC 29603                                                                  PO Box 6429
                                                                                      Greenville, SC 29606

Main Street Anesthesia                         Tom Powers                             World Finance Corp/World
xxxx1230                                       105 Decker Crt, Ste 1150               Acceptance
PO Box 224667                                  Irving, TX 75062                       xxxxxxxx9001
Dallas, TX 75222                                                                      Attn: Bankruptcy
                                                                                      PO Box 6429
                                                                                      Greenville, SC 29606

Merrick Bank/CardWorks                         Toyota Financial Services              World Finance Corp/World
xxxxxxxxxxxx0425                               xxxxxxxxxxxxx0001                      Acceptance
Attn: Bankruptcy                               Attn: Bankruptcy Dept                  xxxxxxxx5901
PO Box 9201                                    PO Box 8026                            Attn: Bankruptcy
Old Bethpage, NY 11804                         Cedar Rapids, IA 52409                 PO Box 6429
                                                                                      Greenville, SC 29606




                                                        Page 12
     Case 19-33392-bjh13 Doc 15 Filed 11/05/19           Entered 11/05/19 17:06:25   Page 13 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

World Finance Corp/World
Acceptance
xxxxxxxx6801
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606

World Finance Corp/World
Acceptance
xxxxxxxx7201
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606

World Finance Corp/World
Acceptance
xxxxxxxx1401
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606

World Finance Corp/World
Acceptance
xxxxxxxx6101
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606

World Finance Corp/World
Acceptance
xxxxxxxx6301
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606




                                               Page 13
       Case 19-33392-bjh13 Doc 15 Filed 11/05/19                              Entered 11/05/19 17:06:25                       Page 14 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Kennedy Lynn Poole                          xxx-xx-2419      §        CASE NO: 19-33392-bjh-13
       9580 Crestshire Dr.                                          §
       Dallas, TX 75227                                             §
                                                                    §
                                                                    §

        Eureka Valentin Alexander Poole            xxx-xx-8271
        9580 Crestshire Dr.
        Dallas, TX 75227




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       11/5/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $1,880.00
 Disbursements                                                                                   First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                           $5.00               $5.00 carried forward
 Trustee Percentage Fee                                                                          $187.50                              $188.00
 Filing Fee                                                                                        $0.00                                $0.00
 Noticing Fee                                                                                     $50.40                                $0.00
 Subtotal Expenses/Fees                                                                          $242.90                              $188.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                      $1,637.10                            $1,692.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                               Adequate              Adequate
                                                                             Scheduled         Value of        Protection           Protection
 Name                                 Collateral                               Amount         Collateral      Percentage       Payment Amount
 American Honda Finance                2014 Honda Accord Sport               $17,576.44      $17,577.00           1.25%                $219.71
 Santander Consumer USA               2015 Chrysler 200                      $22,853.00      $10,750.00           1.25%                $134.38
 Toyota Financial Services            2015 Toyota Camry                      $20,603.00      $14,575.00           1.25%                $182.19

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                             $536.28

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled          Value of
 Name                                 Collateral                             Start Date        Amount          Collateral      Payment Amount
 Chase Mortgage                       9580 Crestshire Dr. Dallas, TX 75227   1/1/2020        $59,734.00      $123,210.00               $658.00

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $658.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-33392-bjh13 Doc 15 Filed 11/05/19                           Entered 11/05/19 17:06:25                   Page 15 of 17
Case No:     19-33392-bjh-13
Debtor(s):   Kennedy Lynn Poole
             Eureka Valentin Alexander Poole

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                  Collateral                           Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                  TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $536.28
      Debtor's Attorney, per mo:                                                                                              $1,100.82
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $658.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $536.28
      Debtor's Attorney, per mo:                                                                                                $497.72
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         11/5/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-33392-bjh13 Doc 15 Filed 11/05/19                       Entered 11/05/19 17:06:25               Page 16 of 17


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:    Kennedy Lynn Poole                                                       CASE NO.    19-33392-bjh-13
            Eureka Valentin Alexander Poole
                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      11/5/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


ACE Cash Express                                 Chase Mortgage                                    Department of Education/Nelnet
1231 Greenway Dr, Ste 600                        Chase Records Center/Attn:                        Attn: Claims
Irving, TX 75038                                 Correspondenc                                     PO Box 82505
                                                 Mail Code LA4 5555 700 Kansas Ln                  Lincoln, NE 68501
                                                 Monroe, LA 71203


Ad Astra Recovery                                Conn's Appliance Inc                              Eureka Valentin Alexander Poole
7330 West 33rd Street North                      c/o Becket and Lee LLP                            9580 Crestshire Dr.
Suite 118                                        PO Box 3002                                       Dallas, TX 75227
Wichita, KS 67205                                Malvern PA 19355-1245



Ally Financial                                   Conns HomePlus                                    Exeter Finance Corp
Attn: Bankruptcy                                 Attn: Bankruptcy                                  PO Box 166008
PO Box 380901                                    2445 Technology Forest Blvd, Bldg 4,              Irving, TX 75016
Bloomington, MN 55438                            Ste
                                                 The Woodlands, TX 77381


American Honda Finance                           Conns HomePlus                                    Fingerhut
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 168088                                    3295 College St                                   PO Box 1250
Irving, TX 75016                                 Conns, TX 77701                                   Saint Cloud, MN 56395



Capital One                                      Credit Systems International, Inc                 First PREMIER Bank
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 30285                                     PO Box 1088                                       PO Box 5524
Salt Lake City, UT 84130                         Arlington, TX 76004                               Sioux Falls, SD 57117



Capital One Auto Finance                         Dallas County Tax Assessor/Collector              Internal Revenue Service
Attn: Bankruptcy                                 John R. Ames, CTA                                 Centralized Insolvency Operations
PO Box 30285                                     PO Box 139066                                     PO Box 7346
Salt Lake City, UT 84130                         Dallas, TX 75313-9066                             Philadelphia, PA 19101-7346
       Case 19-33392-bjh13 Doc 15 Filed 11/05/19                  Entered 11/05/19 17:06:25          Page 17 of 17


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

  IN RE:   Kennedy Lynn Poole                                                CASE NO.   19-33392-bjh-13
           Eureka Valentin Alexander Poole
                                                                             CHAPTER    13

                                               Certificate of Service
                                                (Continuation Sheet #1)

Kennedy Lynn Poole                           Randall Askins MD                           United Acceptance, Inc.
9580 Crestshire Dr.                          929 N. Galloway Ave. Ste. 202               Attn: Bankruptcy
Dallas, TX 75227                             Mesquite, TX 75149                          2400 Lake Park Dr SE, Ste 100
                                                                                         Smyrna, GA 30080



Leinart Law Firm                             Santander Consumer USA                      United States Trustee- Northern District
11520 N. Central Expressway                  Attn: Bankruptcy                            1100 Commerce St, Rm 976
Suite 212                                    10-64-38-FD7 601 Penn St                    Dallas, TX 75242
Dallas, Texas 75243                          Reading, PA 19601



Live Oak Emergency Phy                       Southwest Credit Systems                    Usdoe/glelsi
PO Box 99102                                 4120 International Parkway                  Attn: Bankruptcy
Las Vegas, NV 89193-9085                     Suite 1100                                  PO Box 7860
                                             Carrollton, TX 75007                        Madison, WI 53717



LVNV Funding/Resurgent Capital               Speedy/Rapid Cash                           Verizon Wireless
Attn: Bankruptcy                             Attn: Bankruptcy Dept.                      Attn: Bankruptcy
PO Box 10497                                 PO Box 780408                               500 Technology Dr, Ste 550
Greenville, SC 29603                         Wichita, KS 67278                           Weldon Spring, MO 63304



Main Street Anesthesia                       The Cash Store                              World Finance Corp/World Acceptance
PO Box 224667                                Attn. Bankruptcy Dept.                      Attn: Bankruptcy
Dallas, TX 75222                             1901 Gateway Dr.                            PO Box 6429
                                             Irving, TX 75038                            Greenville, SC 29606



Merrick Bank/CardWorks                       Tom Powers
Attn: Bankruptcy                             105 Decker Crt, Ste 1150
PO Box 9201                                  Irving, TX 75062
Old Bethpage, NY 11804



Monterey Collection Services                 Toyota Financial Services
Attn: Bankruptcy                             Attn: Bankruptcy Dept
4095 Avenida de la Plata                     PO Box 8026
Oceanside, CA 92056                          Cedar Rapids, IA 52409
